DOWNEY, Judge.
Appellant seeks review of a final order denying his motion for post conviction relief under Rule 3.850.
It appears to us that an evidentiary hearing should have been held to determine the validity of Pugh’s grounds for post conviction relief, based upon ineffectiveness of counsel and the voluntariness of his plea. Accordingly, the order denying post conviction relief is reversed and the cause is remanded with directions to conduct an evi-dentiary hearing on those issues.
REVERSED AND REMANDED with directions.
LETTS and GUNTHER, JJ., concur.